DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In para. 0002, lines 6-7, it appears that “the sweet spot has a cap” should read --the sweet spot and has a cap--.
In para. 0008, line 1, it appears that “Fig. 2 an example” should read --Fig. 2 illustrates an example-- (or similar verb).
In para. 0020, line 12, it appears that “provided in provide to” should read --provided to--.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 1, it appears that “associated a bat” should read --associated with a bat--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-18 and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 17, the scope of the functional limitation “the second information is configured to query a database” is unclear, because the second information itself would not appear to be capable of performing the function of querying a database. As described in Applicant’s specification, the second information is used by a server device or a user device to query a database (see para. 0013, lines 18-21, and para. 0020-0024). In the context of claim 17, which is directed to the bat itself (without a user device or a server device), it is unclear in what sense or to what extent the claimed bat would be limited by the description of the second information as being “configured to query a database.” Additionally, it is unclear what performs the function of obtaining the information. In view of Applicant’s disclosure, it would appear that the information from the database is obtained by a user device or a server device that is not claimed as part of the invention of claim 17. Because the claim does not appear to recite any structure capable of performing the claimed functions of querying the database and obtaining the information, the scope of the functional limitations is unclear. For the purpose of examination, these limitations will be interpreted as a statement of intended use, meaning that the second information is intended to be used (e.g., by an external device) to query a database to obtain information associated with the bat.
Regarding claim 18, the examiner notes that “the information associated with the bat” appears to refer to information obtained from the database recited in claim 17. Claim 18 is understood to be directed to the bat itself, and does not appear to include the database. 
Claim 20 recites the limitation “the network” in line 8. There is insufficient antecedent basis for this limitation in the claim. Claims 21 and 22 are rejected in view of their dependency from claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9-13, 15-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by Silvain et al. (US Patent Pub. 2015/0209635, hereinafter Silvain).
claim 1, Silvain discloses a system (Figs. 1-11c) for determining information associated a bat (para. 0034), the system comprising: a bat (Fig. 1; para. 0054) having a handle (clearly shown in Fig. 1), a barrel (para. 0054, lines 2-3, “barrel”) extending from the handle, and a cap (clearly shown in Figs. 4 and 9a-11c; see para. 0060, “end cap”) connected to the barrel opposite the handle, the cap being connected to a first portion of a chip (para. 0060, lines 4-8, “RFID device”, with polymer strip of RFID device connected to the end cap at midpoint of its length, as clearly shown in Figs. 9a-c, 10, and 11a-c), the chip having a second portion connected to a portion of the bat other than the cap (para. 0060, lines 13-15, “Adhesive may be applied to the end portions of polymer strip [of RFID device] to affix them to the interior wall of the bat”; see Fig. 11a); and a user device (para. 0033, line 4, “a handheld device”; also see para. 0042, “the remote device may be implemented as a simple cellular telephone application”) that communicates with the chip (i.e., the RFID chip in the bat; see para. 0012, 0033-0045) on a network (i.e., an RF network between the RFID chip and the handheld device) to receive the information associated with the bat or to receive second information used to obtain the information associated with the bat. See para. 0034, lines 4-11: “The embedded transmitting device communicates to the remote device at least two types of information: (1) a code signal that verifies its identity or provenance, which must match to a non-counterfeitable serialization system used by conforming manufacturers; and (2) a signal (or lack thereof) that reveals whether the implement has been compromised in a way that would make illegal tampering possible.” 
Regarding claim 2, Silvain further discloses the portion of the bat other than the cap (to which the RFID chip is attached) is the inner wall of the barrel (see Fig. 11a; para. 0060, lines 13-
Regarding claim 5, Silvain further discloses the chip is an encrypted microchip and RFID tag (para. 0037) on a plastic substrate (para. 0045), which communicates with a remote device without contact, and is therefore considered to read on a contactless smart card as claimed.
Regarding claim 9, Silvain further discloses the information associated with the bat either identifies that the cap has been removed or that the cap has not been removed (see para. 0034, lines 9-11; para. 0037, lines 1-6; para. 0038; and para. 0040, lines 1-3, describing kill switch of RFID chip being actuated by physical displacement of the cap from the barrel to signal whether the implement has been compromised in a way that would make illegal tampering possible).
Regarding claim 10, Silvain further teaches the chip is deformed (para. 0037, lines 4-6, e.g., “sectioned to come apart”; also see para. 0041, lines 3-5, wires of the chip being “broken or moved sufficiently”) when the cap is partially or completely removed from the bat (para. 0040, lines 1-3), and the second information is either a first signal when the chip has not been deformed or a second signal when the chip has been deformed (para. 0034, lines 9-11; para. 0038, the kill switch either stopping the first signal or changing the first signal to a second signal; para. 0040, the kill switch being actuated by physical displacement or partial removal of the end cap; para. 0041, the kill switch actuation being dependent on the integrity or time 
Regarding claim 11, Silvain further discloses the user device is a smart phone (para. 0042, lines 1-2, i.e., a remote device running “a simple cellular telephone application”).
Regarding claim 12, Silvain further discloses the information associated with the bat includes at least the manufacturer of the bat, the date of manufacture, or the model of the bat (para. 0045, “information identifying the sports implement … or describing the manufacture or date of the sports implement”).
Regarding claim 13, Silvain discloses a bat (Figs. 1-11c; para. 0054) configured to provide information associated with the bat (para. 0034) to a user, comprising: a handle (clearly shown in Fig. 1); a barrel (para. 0054, lines 2-3, “barrel”) extending from the handle; a cap (clearly shown in Figs. 4 and 9a-11c; see para. 0060, “end cap”) connected to the barrel opposite the handle; and a chip (para. 0060, lines 4-8, “RFID device”, with polymer strip of RFID device connected to the end cap at midpoint of its length, as clearly shown in Figs. 9a-c, 10, and 11a-c) having a first portion connected to the cap (para. 0060, lines 4-8, bonded at midpoint to the end cap) and a second portion connected to a portion of the bat other than the cap (para. 0060, lines 13-15, “Adhesive may be applied to the end portions of polymer strip [of RFID device] to affix them to the interior wall of the bat”; see Fig. 11a), the chip configured to communicate via a network (i.e., an RF network between the RFID chip and the handheld device) to provide the information associated with the bat or to provide second information used to obtain the information associated with the bat. See para. 0034, lines  4-11: “The embedded transmitting device communicates to the remote device at least two types of information: (1) a code signal 
Regarding claim 15, Silvain further discloses the portion of the bat other than the cap (to which the RFID chip is attached) is the inner wall of the barrel (see Fig. 11a; para. 0060, lines 13-15, “Adhesive may be applied to the end portions of the polymer strip [of RFID device] to affix them to the interior wall of the bat”).
Regarding claim 16, Silvain further discloses the information associated with the bat includes whether the cap has been removed (see para. 0034, lines 9-11; para. 0037, lines 1-6; para. 0038; and para. 0040, lines 1-3, describing kill switch of RFID chip being actuated by physical displacement of the cap from the barrel to signal whether the implement has been compromised in a way that would make illegal tampering possible).
Regarding claim 17, Silvain further discloses the second information is “a code signal that verifies its identity or provenance, which must match to a non-counterfeitable serialization system used by conforming manufacturers” (para. 0034, lines 6-8). As discussed above in the rejection of claim 17 under 35 USC 112(b), the limitation “the second information is configured to query a database to obtain the information associated with the bat” is interpreted to mean that the second information is configured to be used (e.g., by a user device which is not claimed) to query a database and obtain the information. Because the second information of Silvain is an identifying code signal provided to a user device, the second information of Silvain is considered to be inherently capable of use for querying a database to obtain the information 
Regarding claim 18, Silvain further discloses the second information includes a signal (para. 0034, line 6, “a code signal”), which is inherently capable of use for querying a database to obtain information, as discussed above for claim 17. As discussed above in the rejection of claims 17 and 18 under 35 USC 112(b), the content of information to be obtained from the database during use is interpreted as relating to an intended use of the bat that does not further limit the bat itself, because the bat does not include the database and the bat itself does not appear to perform either the querying or the obtaining functions with respect to the database. With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Silvain discloses each and every structural feature of the claimed bat, including the chip configured to provide second information that includes a signal, as discussed in detail above. Therefore, the bat of Silvain is understood to be inherently capable of use in the manner claimed, e.g., by using the signal provided by the chip to query a database to obtain information from the database such as whether the cap has been removed.
Regarding claim 20, Silvain discloses a bat (Figs. 1-11c; para. 0054) configured to identify whether a cap of the bat has been removed, the bat comprising: a handle (clearly shown in Fig. 1); a barrel (para. 0054, lines 2-3, “barrel”) extending from the handle and including a hollow 
Regarding claim 21, Silvain further discloses the signal is a first signal when the cap has not been removed (para. 0034, lines 9-11, “a signal … that reveals whether the implement has been compromised”) or a second signal when the cap has been removed (para. 0034, lines 9-11, “signal (or lack thereof)”; see para. 0038, the kill switch, when actuated, prevents the RFID chip from further operating or changes a binary logical state in the chip; and para. 0040, the kill switch being actuated by displacement of the end cap).
claim 22, Silvain further discloses the second signal corresponds to the absence of a signal (para. 0034, line 9, “lack thereof”; see para. 0038, when the kill switch prevents the RFID chip from further operating).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silvain in view of Sak et al. (US Patent Pub. 2015/0057112, hereinafter Sak).
Regarding claims 3 and 4, Silvain teaches the claimed invention substantially as claimed, as set forth above for claim 1. Silvain further discloses that the network is a radio frequency (RF) communication network and the chip is an RF tag (para. 0037). The examiner notes that “near field communication network” in claim 3 and “NFC tag” in claim 4 are understood to describe a subset of radio frequency (RF) communication networks and RFID tags. Silvain does not specifically teach that the RF network is a near field communication network and the RF tag is an NFC tag. However, Sak teaches that a near field communication network using an NFC tag (para. 0052, for wireless connectivity unit 117 in Fig. 1) was known prior to Applicant’s invention to be a suitable wireless protocol for wirelessly transmitting data to a user device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silvain by selecting a near field claim 3) for the network and an NFC tag for the chip (claim 4), as taught by Sak, since this involves the simple substitution of one known wireless protocol for communicating with a user device for another known wireless protocol for communicating with a user device, to yield predictable results. 
Regarding claim 14, Silvain teaches the claimed invention substantially as claimed, as set forth above for claim 13. Silvain further discloses that the chip is an RF tag (para. 0037). As noted above, the term “NFC tag” is understood to describe a subset of RF tags. Silvain does not specifically teach that the RF tag is an NFC tag. However, Sak teaches that an NFC tag (para. 0052, for wireless connectivity unit 117 in Fig. 1) was known prior to Applicant’s invention to be a suitable wireless protocol for wirelessly transmitting data to a user device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silvain by selecting an NFC tag for the chip, as taught by Sak, since this involves the simple substitution of one known wireless protocol for communicating with a user device for another known wireless protocol for communicating with a user device, to yield predictable results. 
Regarding claim 19, Silvain teaches the claimed invention substantially as claimed, as set forth above for claim 13. Silvain further discloses that the network is an RF communication network (para. 0037). As noted above, “near field communication network” is understood to describe a subset of radio frequency (RF) communication networks. Silvain does not specifically teach that the RF network is a near field communication network. However, Sak teaches that a near field communication network (para. 0052, for wireless connectivity unit 117 in Fig. 1) was known prior to Applicant’s invention to be a suitable wireless protocol for wirelessly . 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Silvain in view of Stote, III et al. (US Patent Pub. 2007/0042844, hereinafter Stote).
Regarding claim 6, Silvain teaches the claimed invention substantially as claimed, as set forth above for claim 1. Silvain does not explicitly disclose a server device that communicates with the user device on the network or a second network. However, Stote teaches a similar bat (10, Fig. 1) with a chip (tag 20) for communicating with a user device (30a), further including a server device (RFID server 104, para. 0034) that communicates with the user device (30a) on a second network (198). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Silvain by including a server device that communicates with the user device on a second network, as taught by Stote, in order to access sports bat data stored in a central or distributed database (see Stote, para. 0034).
Regarding claim 7, the modified Silvain teaches the claimed invention substantially as claimed, as set forth above for claim 6. Stote further teaches the second network (198, Fig. 1) is the internet (para. 0036, lines 1-2).
claim 8, the modified Silvain teaches the claimed invention substantially as claimed, as set forth above for claim 6. Silvain further teaches the second information corresponds to a unique identifier used to obtain the information associated with the bat (para. 0034, lines 6-8, “a code signal that verifies its identity or provenance, which must match to a non-counterfeitable serialization system used by conforming manufacturers”). Stote further teaches the server device (104, Fig. 1) includes a database (103; para. 0034) which is queried to obtain information associated with the bat (para. 0034, lines 12-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying the system of Silvain to include a server device with a database as taught by Stote, to use the unique identifier of the bat to query the database to obtain the information associated with the bat, in order to match the code signal that verifies the identity or provenance of the bat to a non-counterfeitable serialization system used by the manufacturer (Silvain, para. 0034, lines 6-8) and/or to obtain additional information about the bat (Stote, para. 0037, lines 1-6, e.g., “model number, serial number, manufacturing company name, date of manufacture, ship date, dimensions, and the like”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 29, 2022/